DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          VIRGINIA T. SCOTT,
                              Appellant,

                                        v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                               No. 4D19-195

                           [January 23, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 50-2016-CA-
012569-MB.

  Virginia T. Scott, Jupiter, pro se.

  Alan M. Pierce of Liebler, Gonzalez & Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *            *        *

  Not final until disposition of timely filed motion for rehearing.